DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 24 are allowed.

The following is an examiner’s statement of reasons for allowance: The claimed combination found within independent claim 1 is considered novel and unobvious in view of the Prior Art of Record. The arguments found on pages 6-11 of the response are sufficient to overcome the previous rejection; therefore, the previous rejection has been overcome and the application is now in condition for allowance.  

With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “A device for recognizing an arcing fault in incident light, comprising: a sensor configured to detect absorption lines of the incident light; and an evaluation unit configured to generate an evaluation signal when characteristic absorption lines are present in the detected absorption lines.”
Claims 2 – 24 are allowable due to their dependence on the allowable claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.
/N.B./Examiner, Art Unit 2836                                                                                                                                                                                                        							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836